*1090No opinion. The appeal of defendant Steinman from that portion of the judgment which is in favor of defendant Bessel and against plaintiff is dismissed, without costs. (Ward v. Iroquois Gas Corp., 258 N. Y. 124; Farrington v. 4-12 Water St. Bklyn., Inc., 269 App. Div. 903.) On plaintiff’s appeal from the judgment against her and in favor of defendant Bessel, the judgment, insofar as appealed from, is unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ.